Citation Nr: 0738235	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  06-18 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
heart disease for accrued benefits purposes.

2.  Entitlement to VA death pension benefits.

3.  Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to August 
1946, from April 1947 to February 1948, and from March 1950 
to July 1952.  He died in October 2004.  The appellant was 
the veteran's spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The appellant presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing is associated with the claims 
files.

The issue of entitlement to service connection for the cause 
of the veteran's death is addressed in the remand that 
follows the order section of this decision.




FINDING OF FACT

The appellant did not file a Substantive Appeal within 60 
days from the date that the RO mailed the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
December 2005 decision denying entitlement to service 
connection for arteriosclerotic heart disease for accrued 
benefits purposes and entitlement to VA death pension 
benefits.


CONCLUSION OF LAW

A timely Substantive Appeal has not been received with 
respect to the December 2005 decision denying entitlement to 
service connection for arteriosclerotic heart disease for 
accrued benefits purposes and entitlement to VA death pension 
benefits.  38 U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking service connection for 
arteriosclerotic heart disease for accrued benefits purposes 
and entitlement to VA death pension benefits.  The Board will 
initially discuss certain preliminary matters, and will then 
address the pertinent law and regulations and their 
application to the facts and evidence.

Legal Criteria

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).  

By regulation this formal appeal must consist of either "a 
properly completed VA Form 1-9. . . or correspondence 
containing the necessary information."  Cuevas v. Principi, 3 
Vet. App. 542, 546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires the filing of both a notice of disagreement and a 
formal appeal.  See Roy v. Brown, 5 Vet. App. 554 (1993).  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO decision, as explained in the 
Statement of the Case, and to formulate and present specific 
arguments relating to errors of fact or law made by the RO.  
38 U.S.C.A. § 7105(d)(3) (West 2002); Roy, 5 Vet. App. at 
555.

Pursuant to 38 U.S.C.A. § 7105(d)(5), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed. While the Board must 
construe such arguments in a liberal manner for purposes of 
determining whether they raise issues on appeal, any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed may be dismissed.

Analysis

The record does not reflect that the appellant or her 
representative filed a substantive appeal with regard to the 
issues of entitlement to service connection for 
arteriosclerotic heart disease for accrued benefits purposes 
and entitlement to VA death pension benefits within the 
required 60 days after the issuance of the statement of the 
case, or within the remainder of the one-year period from the 
date the notification of the RO decision was mailed.  
Although the appellant did submit a VA Form 9 in June 2006, 
she indicated thereon that she was only appealing the issue 
of entitlement to DIC benefits.  That issue had been 
withdrawn in writing prior to the issuance of the statement 
of the case, and was not in fact included in the statement of 
the case.  Because the appellant did not timely submit a 
substantive appeal with respect to the issues of entitlement 
to service connection for arteriosclerotic heart disease for 
accrued benefits purposes and entitlement to VA death pension 
benefits, the Board finds it has no jurisdiction over the 
appeal as to those issues.  The appeal must therefore be 
dismissed.  38 U.S.C.A. §§ 7105, 7108; see Roy, 5 Vet. App. 
at 554; see also Rowell, 4 Vet. App. at 17 [both observing in 
general that if there is a failure to comply with the law or 
regulations, it is incumbent upon the Board to reject the 
application for review on appeal].

In Marsh v. West, 11 Vet. App. 468 (1998), the Court held 
that the Board must assess its jurisdiction prior to 
addressing the merits of a claim.  The Court further held, 
however, that it could be prejudicial to the appellant for 
the Board to address jurisdictional questions in the first 
instance without affording an appellant the right to present 
argument and evidence on those questions.  More recently, 
VA's General Counsel held that the Board has the authority to 
adjudicate or address in the first instance the question of 
timeliness of a substantive appeal, and may dismiss an appeal 
in the absence of a timely filed substantive appeal.  Under 
such circumstances, however, the General Counsel indicated 
that the claimant should be first afforded appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness.  
VAOPGCPREC 9-99.

In this case, the appellant has been informed of the 
necessity of filing a substantive appeal as to this issue if 
she wished to pursue her appeal.  A letter attached to the 
statement of the case made this requirement amply clear.  
Further, the Board sent the appellant a detailed letter, with 
a copy to her accredited representative.  There is no 
indication that the appellant did not receive these 
communications, and she has presented no response.

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be 
extended in some cases on a showing of "good cause."  The 
Court decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), 
however, that there is no legal entitlement to an extension 
of time; rather, 38 C.F.R. § 3.109(b) commits the decision to 
the sole discretion of the Secretary.  Specifically, 38 
C.F.R. § 3.109(b) requires that where an extension is 
requested after expiration of a time limit, the required 
action must be taken concurrent with or prior to the filing 
of a request for extension of the time limit, and good cause 
must be shown as to why the required action could not have 
been taken during the original time period and could not have 
been taken sooner than it was.  In this case, the appellant 
did not request any extension of time for filing a 
substantive appeal, and she has not demonstrated good cause 
for an untimely filing of a substantive appeal as to this 
issue.

The Board finds that in the absence of a timely filed 
substantive appeal the appellant has not complied with the 
legal requirements for perfecting an appeal.  Accordingly, 
this appeal will be dismissed.


ORDER

The appeal for entitlement to service connection for 
arteriosclerotic heart disease for accrued benefits purposes 
is dismissed.

The appeal for entitlement to VA death pension benefits is 
dismissed.


REMAND

In June 2006, the appellant submitted a VA Form 9, which the 
Board has determined constitutes a timely notice of 
disagreement with a December 2005 rating decision denying 
service connection for the cause of the veteran's death.  The 
RO has not provided the appellant with a Statement of the 
Case in response to this notice of disagreement.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded for the RO or the Appeals 
Management Center (AMC), in Washington, D.C. to issue a 
Statement of the Case.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999).  

Accordingly, this case is REMANDED to the RO or the AMC for 
the following action:

A Statement of the Case on the issue of 
entitlement to service connection for the 
cause of the veteran's death should be 
provided to the appellant and her 
representative.  The appellant should 
also be informed of the requirements to 
perfect an appeal with respect to this 
issue.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


